 THE HEARST CORPORATION643THE HEARST CORPORATION,AND HARRY G. HuBERTH,SR.,HARRY G.HUBERTH,JR., AND MARTIN F. HUBERTH,JR., PARTNERS,DOING BUSI-NESS AS HUBERTH & HUBERTHandBUILDING SERVICE EMPLOYEESINTERNATIONALUNION, LOCAL 32K, A. F. OF L.Case No. 2-CA-1695.November 28,1952Decision and OrderOn August 15,1951, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondents had engaged in certain unfair labor practices, and recom-mending that they cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.The Trial Examiner also found that the Respondentshad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended dismissal of the complaint with respectto such allegations.Thereafter, counsel for the Union filed exceptionsto the Intermediate Report, and a supporting brief, and counsel forthe Respondents filed a brief in opposition to the Union's exceptions.On September 24, 1951, counsel for the Union filed a motion to reopenthe hearing for the purpose of receiving testimony based upon anaffidavit by Martin J. Baggott, purporting to establish that the fiveemployees, whose cases were dismissed by the Trial Examiner, werediscriminatorily discharged.Counsel for Respondents filed a brief inopposition to this motion to reopen the hearing.On February 11, 1952, the Board issued a notice to show cause whythe record should not be so reopened.On February 21, 1952, counselfor the Union filed a memorandum in support of the motion to reopenthe hearing, and counsel for Respondents filed a statement in opposi-tion to the motion.On March 4, 1952, insufficient cause to the contrary having beenshown, the case was remanded by the Board to the Trial ExaminingDivision to reopen the record to take additional evidence with respectto the statements in Baggott's affidavit to the effect that five employeeswere discharged in a discriminatory manner.A reopened hearing was conducted before Trial Examiner DavidLondon on April 17, June 10, and September 3, 1952. On October 6,1952, the Trial Examiner issued a Supplementary Intermediate Re-port, attached hereto, finding that the statements in Baggott's affidavitwere not supported by credible testimony, and further finding no oc-casion to change or amend the findings of fact, conclusions of law,and recommendations contained in his Intermediate Report of August15, 1951.Thereafter, counsel for the Union filed exceptions to theSupplementary Intermediate Report, and a supporting brief, and101 NLRB No. 139.242305-53-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounsel for Respondents filed a brief in opposition to the Union'sexceptions.The Board x has reviewed the rulings made by the Trial Examiner atboth hearings, and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Supplementary Intermediate Report, exceptionsand briefs, and the entire record in the case and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.OrderUpon the entire record in this case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent The Hearst Corpora-tion, and Respondent Harry G. Huberth, Sr., Harry G. Huberth, Jr.,and Martin F. Huberth, Jr., Partners, doing business as Huberth andHuberth, and each of them, their officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Discouraging membership in Building Service Employees In-ternational Union, Local 32K, A. F. of L., or any other labor organiza-tion of their employees, by discharging, laying off, or in any othermanner discriminating in regard to their hire and tenure of employ-ment or any term or condition of employment.(b) Interrogating their employees regarding membership in anylabor organization or in any other manner interfering with, restrain-ing, or coercing their employees in the exercise of the right toself-organization, to join or assist Building Service Employees Inter-national Union, Local 32K, A. F. of L., or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrainfrom any and all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole Bryan McSweeney, Chester Milza, and DanielMcNulty for any loss of pay they may have suffered as a result ofthe discrimination against them, in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."1 Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowersin connectionwith thiscase to a three-member panel[Members Murdock,Styles,and Peterson]. THE HEARSTCORPORATION645(b)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, personnel records and reports, and all other records necessaryto analyze the amounts of back pay due.(c)Respondent Hearst shall post at its Brooklyn plant, in boththe old and the new building, copies of the notice attached to theIntermediateReport and marked "Appendix A." 2 RespondentHuberth and Huberth shall post at its general offices in New Yorkcopies of the notice attached to the Intermediate Report and marked"Appendix B." 2 Copies of said notices, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by the representatives of the respective Respondents, be postedimmediately by each Respondent upon receipt thereof and maintainedby it for a period of sixty (60) consecutive, days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by each Re-spondent to insure that notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.IT IS FURThIER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that Respondents discriminatorily dis-chargedWilliam Maloney, Albert Cosgrove, Joseph Clark, RobertCastoro, and Luis Casanova.3This notice shall be amended by substituting the words"A Decision and Order" forthe words"The Recommendations of a Trial Examiner"In the caption thereof. In theevent that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge and an amended charge, duly filed by Building Service Em-ployees International Union, Local 32K, A. F. of L., hereinafter called the Union,the General Counsel of the National Labor Relations Board, by the RegionalDirector for the Second Region, issued a complaint dated May 10, 1951, againstRespondents The Hearst Corporation, hereinafter called Hearst, and Harry G.Huberth, Sr., Harry G. Huberth, Jr., and Martin 11 Huberth, Jr., partners, doingbusinessas Huberth and Huberth, hereinafter called Huberth.The complaintalleged that Respondents have engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, 29 U. S. C. Supp. I, Sec. 151,et seq.,herein called the Act.Copies ofthe complaint, charge and amended charge, and notice of hearing were dulyserved on both Respondents.With respect to the unfair labor practices, the complaint alleged, in substance,that Respondents:(1)On or about November 9, 1950,jointly and severally, 646DECISIONS OF NATIONALLABOR RELATIONS BOARDdiscriminatorily discharged the eight employees named in themargin 1 andhave since that date, failed and refused to reinstate them to their former orsubstantially equivalent positions or employment; (2) that since November 9,1950, Respondents interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act by (a) interrogating themconcerning their union affiliations ; (b) warning them to refrain from assisting,becoming members of, or remaining members of, the Union; (c) threateningthem with discharge or other reprisals if they joined or assisted the Union; (d)offering and promising improved working conditions to certain of their em-ployees for the purpose of discouraging membership in, or assistance to, theUnion.By its answer duly filed, Respondents denied each and every allegationin the complaint'Pursuant to notice, a hearing was held at New York, New York, on June21-22, 1951, before the undersigned Trial Examiner.The General Counsel,Respondents, and the Union were represented by counsel.Full opportunity tobe heard, examine and cross-examine witnesses, and introduce evidence per-taining to the issues was afforded all parties.Respondents' motion to dismissmade at the close of the evidence is disposed of in accordance with the findingsthat follow.The General Counsel's motion, made at the close of the hearing,to amend the pleadings to allege that the employees who were discharged at thebehest of the Pressmen's Union were therefore discriminatorily discharged byvirtue of Section 8 (a) (3) of the Act is denied. Since the close of the hear-ing, a brief has been received from Respondents which has been duly considered.Upon the entire record in the case and from my observation of thewitnessesat the hearing, I make the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSDuring the calendar year 1950, the Hearst Corporation, in the course andconduct of its business operations, caused to be purchased and delivered to itsplant in Brooklyn, New York, newsprint, chemicals, and other materials havinga value in excess of $750,000, of which approximately 90 percent was transportedto said Brooklyn plant in interstate and foreign commerce from States of theUnited States other than the State of New York, and from foreign countries.During the same period, the Hearst Corporation, in the course and conduct ofits operations, caused to be manufactured products having a value in excess of$1,000,000, of which, products having a value of approximately $250,000 wastransported from said Brooklyn plant in interstate and foreign commerce toStates of the United States other than the State of New York. At all timesfrom 1937 to January 1951, Huberth and Huberth was continuously engaged asmanaging agent of the physical properties of said Brooklyn plant for RespondentHearst' I find that Respondent Hearst is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.1Bryan McSweeney,ChesterMilza,William Maloney, Albert Cosgrove,Joseph Clark,Daniel McNulty, Robert Castoro, and Luis Casanova.2At the hearing, Respondents stipulated that Respondent Hearst on or about November9, 1950, discharged the employees named in footnote1, supra.8 Respondents in their brief argue that because there was a failure on the part of theGeneral Counsel to prove the allegation of his complaint that "during the year 1950Respondent Huberth and Huberth rendered services to Respondent Hearst valued in excessof $50,000," that the Board therefore has no jurisdiction over Huberth and Huberth. I con-clude that the allegation of the complaint referred to is surplusage.No claim was madeeither in the complaint,or during the hearing,that Huberth and Hubertb wax other than an THE HEARST CORPORATION647H. THE LABOR ORGANIZATIONINVOLVEDBuilding Service Employees International Union, Local 32K, A. F. of L., isa labor organization within the meaning of Section 2 (5) of the Act, admittingto membership employees of Respondents.III.THE UNFAIR LABOR PRACTICESA. Thesequence of eventsAs previously indicated, Hearst, since 1937, has maintained a building at 540Atlantic Avenue, Brooklyn, New York, hereafter called the old building.Thebasement and first and second floors of this building were used by Hearst inconnection with the publication of the Daily Mirror, one of its newspapers.Four large presses occupy most of the basement and first floor,while the secondfloor was used as a mail room, storeroom, washroom, etc. The third, fourth,and fifth floors of this building were rented to various tenants and containwashrooms maintained by Hearst.Management of the building and responsi-bility for its maintenance were vested in Huberth until January 1951, when thetask was assumed by Allied Maintenance Company.In July 1949, Hearst began excavation for, and construction of, anotherbuilding, hereinafter called the new building, on a site facing Pacific Avenue,at the rear of, immediately adjacent to, and ultimately connected with, the oldbuilding.Though constructionbegan inJuly 1949, the new building had notbeen completed at the time of the hearing. Installation of six presses, however,was commenced in July 1950 and completed in the following October.All thedischargees involved herein were engaged as porters,maintenance men, or ele-vator operators in one or both buildings afore-described.According to the tes-timony of Martin J. Baggott,superintendent of maintenance for Huberth duringall times relevant herein,the porters and maintenance men were engaged inthe following tasks :Waxing of tables in the mailing room ; maintenance ofheating system,elevators,fuel and oil pumps, and other maintenance equipmentin the building ; cleaning of washrooms, including those on the third, fourth, andfifth floors of the old building,general cleaning of basement and all floors occu-pied by the Mirror,mopping of pressroom floors, washing down motors, andwashing of walls and ceilings,cleaning up presses,press pans,paper conveyors,catwalks,and vents,baling of all waste paper, storing of rolled paper, somepainting and necessary repairs, and all other work required for the proper main-tenance and upkeep of the properties.The workload of the porters was in-creased with the construction of the new building due to the fact that workmenengaged in that work were allowed to use the washroom and toilet facilities inthe old building.As the new building became enclosed and required porter work,it was performed by the same crew.Sometime in September or October 1950, when the maintenance crew con-sisted of approximately 24-27 men, all of them, with the exception of 2 or 3,"got together and decided to join the Union."McSweeney and one Otto Cernycontacted a representative of the Union and obtained application blanks formembership in that organization together with a "certification signature form"designating and authorizing the Union to act as their collective-bargaining agent.Twelve of the employees signed the "certification" on November 4, 7 signed onNovember 6, and 2 on November 8. All of the men alleged to have been dis-criminatorily discharged had signed the documents.agent for Respondent Hearst.Underthose circumstances,the value of the servicesrenderedby Huberthand Huberth is immaterial.Its liability herein is that as agent ofHearst, and not as principal.See Section 2 (2) of the Act. 648DECISIONS OF NATIONALLABOR RELATIONS BOARDDuring the morning of Thursday, November 9, Baggott individuallyquestionedMcSweeney,Milza,McNulty, and Otto Cerny as to whether they hadjoined or"signed anything" for the Union.All of them replied affirmatively.'Duringthe afternoon of thesameday, Baggott, according to his own testimony, offeredeach of the eight alleged dischargees a pay cheek for services to the end of theweek and told each employee he would have to let him go because of lack ofwork.The men were usually paid at the end of the week. Milza, McNulty,Maloney, and Casanova refused to sign a statement tendered them indicatingthat they were released for the reason assigned by Baggott, and the lattertherefore declined to give these men their checks.McSweeney and eight otheremployees brought action in a magistrate court to recover the amount due them.About a week later, McSweeney, Milza, Maloney, and Casanova received thechecks previously tendered them by Baggott.A picket line was established about the premises on November 10 and wasmaintained until about January 5, 1951.At approximately that time, manage-ment of the buildings was assumed by Allied Maintenance Company, and thoughBaggott remained on the premises for a short time thereafter, the superin-tendency of the building was taken over by the representative of Allied Main-tenance.'Of the approximately 23 or 24 maintenance men who went out onstrike, approximately 21 returned to work on or about January 5. Included inthe returning group were McSweeney, Milza, Maloney, and Casanova.Concluding FindingsThe determinativeissueon this phase of the case is whether the eight em-ployees named in the complaint were discharged for the reasons alleged by theGeneral Counsel,or werelaid off, as claimed by Respondents, for economic rea-sons.Respondents urge that Baggott reduced the staff without discriminationbecause of retrenchment ordered by his superiors and because there was asubstantial reduction in the workload.From July 1950 to November 1950, some of the maintenance men were engaged,first, in applying grease to the new presses to avoid rust and corrosion, and later,preparatory to test runs of thepresses,in removing the grease.During thatsame period, demands were made on Baggott in behalf of the Pressmen's Unionthat the grease operation was work that should be done by members of thatUnion and not by maintenance men. Finally, on November 5, he was instructedby Charles Murphy, "bead boss of the Pressmen" in both the New York andBrooklyn plants of the Mirror, not to further permit the maintenance men toclean the presses.According to Baggott, however, at least four porters con-tinued to do this work until November 9. Thereafter the work was done by"fly-boys," presumably from the Pressmen's Union.Baggott also testified that during the week ending October 14, 1950, he had 22men engaged in maintenance work and that "the work still was piling up."As a result, by November 9, 27 men, including 3 porters hired after November 1,were engaged in that work. Thisincreasewas brought about notwithstandinginstructions Baggott received late in October from Warren Kelly, general man-ager of the Mirror, and William Detlef, chief accountant, to economize and "cutthe crew"as soon aspossible.By November 9, the bricklayers, plumbers, steam-4 This finding is based on the credited testimony of the fouremployees named in thetext.Baggott admitted that at the time in question, he asked McNulty,McSweeney,Cerny, and John Fitzpatrick whethertheyhad received one of the cards which he(Baggott) heard were being handed out to be signed by the men.5 At the time of the hearing, Baggott wasemployedby the DailyMirror in uptown NewYork. THE HEARST CORPORATION649fitters, sheetmetal workers,and carpenters had completed their work in thenew building.While the completion of this work reduced the labor necessaryto keep the old building clean and in operating condition,several of the em-ployees testified that by reason of the additional maintenance work entailed bythe progressive completion of the new building,which structure they also serv-iced,there was no diminution in over-all workload at the time of the layoffs onNovember 9 or thereafter to the time of the hearing.Maloney testified that 21men returned to work in January after the strike and that since then the numberhas varied"up and down."'At the time of the hearing, the number of main-tenance employees,whose identity was not disclosed,was 16.Though the recorddoes not disclose how long prior to the hearing Allied maintained the 2 buildingswith a staff of 16 men,Cerny testified that after Baggott left in January 1951,and when the crew numbered approximately 15, Baggott's successor asked himto make a survey to determine how many more men were needed to do the work.Though Cerny reported that it would require 5 more employees,they were notengaged.While a composite view of all the testimony raises a suspicion as to the realmotive for the layoffs of November 9, particularly because two new porters werehired by Baggott on November 6, 1950, and one on November 1, 1950,on the entirerecord I am not persuaded that the reduction of the staff on or about November9 was without economic justification.However,notwithstanding the finding just made,and whether or not a re-duction of the staff was in fact economically justified,the record establishes thatMcSweeney,McNulty, and Milza were discriminatorily selected for layoff.McSweeneywas the only fireman employed on the premises during the daytime,and regardless of the need to otherwise reduce the force, it is apparent thatthe building could not be maintained without the services of such a fireman.When he was reemployed after the strike,he devoted 2 days to help in cleaningup the building,which"was in awful shape, ... and then went back to [the]boiler room."When Baggott was asked why McSweeney was selected for layoff,he asked to see the company records, and then testified,inmost general termsthat McSweeney"was incompetent,wouldn't give[him] a day's work,[which]wasn't enough and was unsatisfactory."McSweeney,however,had never beenwarned that his work was unsatisfactory,after the strike was reinstated tohis old job,and was so employed at the time of the hearing.McNulty,since October 1949,operated the elevator which served all fivefloors in the old building.There was not contention that this service waseliminated on November 9.He was subsequently returned to that work andwas so engaged at the time of the hearing.Baggott testified that on threedifferent occasions unidentified tenants of the building told him that McNultywas intoxicated.Baggott investigated and found this not to be true, althoughhe did smell liquor on McNulty's breath.At the time of the layoff on November9 Baggott gave as the reason,"lack of work,the new presses are finished."When McNulty remonstrated that he had "no dealings with the presses," Baggottignored the protest and remarked that his action was pursuant to orders fromNew York.Earlier in the day,after asking McNulty whether he had joinedThough Baggott made use of the Company's payrolls in testifying as to the number ofmen employed during the week ending October 14,1950,Respondents did not offer inevidence its payrolls for any other period so as to establish more clearly the variation Inthe number of men employed from July 1950 to the date of hearing.In view of the factthat Baggott's services as superintendent at the buildings in question were terminatedearly In January,his testimony that he hired no replacements for the dischargees ofNovember 9 cannot be considered as refutation of Maloney's uncontradicted testimonythat since January 5 or 6 the number of maintenance men varied "up and down" from 21. '650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union and having received an affirmative reply, Baggott said to him, "Ihope the Union feeds you."Milzawas employed by Baggott as a porter on April 9, 1949, and continuedin that work until he was laid off with the other men on November 9, 1950.During the morning of that day, Baggott, upon inquiry, ascertained that Milzahad made application to join the Union.When Baggott laid Milza off in theafternoon he told him it was due to lack of work.Milza complained that JosephMcCormack, who had been hired only 3 days earlier, onNovember6,was beingretained and said to Baggott : "I can't understand it ; if there is a lack of work,why should I get laid off." Baggott's only reply was : "That's the way it goes."At the hearing, Baggott testified he selected Milza for layoff because he "wasa pretty loud sort of fellow" and had engaged in a fight with a machinistabout 2 months prior to November 9. Milza apparently fractured his handduring the fracas, but Baggott testified he "paid the man in full for the timebe was off" and, though the complaint went to the New York office,Milza wasretained on his job until November 9 and was reengaged after the strike.On the entire record,I findthat McSweeney, McNulty, andMilzawere selected-for termination because they had joined, or made application to join, the Unionand that by such conduct Respondents violated Section 8 (a) (3) and 8 (a) (1),of the Act.Among the factors leading to that conclusion are the following :1.The interrogation of the men on the morning of the layoff as to whetheror not they were affiliated, or sought affiliation, with the Union and by whichconduct Respondents violated Section 8 (a) (1) of the Act. If these layoffswere made solely for the reasons assigned by Respondents, there was no need1 o make the inquiry concerning union membership.2.The timing of the layoffs, occurring, as they did, within a few hoursafterBaggott ascertained that these men had joined the Union,ormadeapplication to do so.3.The precipitate nature of the layoffs on a Thursday, the day Baggottascertained that the men had made application to join the Union, whereasthe prior layoffs were made effective at the end of the pay period on SaturadyWith respect to the other five men a alleged to have been discriminatorilylaid off, a different situation exists.Here, the General Counsel has failed toestablish by a preponderance of the evidencte that the layoffs were imposedfor a reason forbidden by the Act.Absent the illegal motive, an employer hasthe unfettered right to discharge, layoff, or discipline his employees for, orwithout, cause.And before it can be found that the employees were discriminatedagainst because of their union membership or activity, it must be establishedthat the employer had knowledge of such affiliation or activity. It is withrespect to this knowledge that the General Counsel has failed to establishhis case insofar as the 5 employees under present consideration are concerned.'rThefinding on the last-quoted remark is made on the credited testimony of McNultyand that of Milza and Maloney who overheard the remark.Baggott's denial and attemptedexplanation of the remark were unconvincing.8 The finding as to the effective day of previous layoffs Is made on the credited testimonyof Milza, McNulty, Maloney, and Cerny.Baggott, in attempting to refute their testimony,cited the discharge of George Leary, William Sutton, Sebastian Marino, and Chris Varoumis,all of whom, Baggott testified,were discharged on days other than Saturday.Baggottfurther testified, however, that Leary and Sutton were fired because of drunkenness, Marinobecause he was "disorderly."With respect to Varoumls, he testified the midweek dis-charge was for"a just cause...he might have been incompetent,wasn't giving me aday's work.Let's put it that way. I think it was." All of these men were paid off bypetty cash, while the men laid off on Thursday, November 9, were tendered checks whichthey ordinarily would not have received until the following Saturday.0William Maloney, Albert Cosgrove, Joseph /;lark,Robert Castoro, and Luis Casanova. THE HEARST CORPORATION651While it is true that the General Counsel proved that these men made applica-tion to join the Union on or about November 5, the record does not establishthatRespondents had knowledge of such activity concerning any of them.Though some evidence was received that prior to a State board election inDecember 1949, Baggott questioned Maloney and Casanova concerning theirunion membership, I find those incidents too remote and not sufficiently con-nected with the ouster of the 5 men under consideration, almost a year later,to supply the necessary link 10On the entire record, therefore, I find that the General Counsel has notsustained the burden of proving by a preponderance of the evidence thatMaloney, Cosgrove, Clark, Castoro, and Casanova were laid off on November9, 1950, for the reasons alleged in the complaint.Except for the conduct heretofore found to have been violative of the Act,.I find that the General Counsel has not sustained the burden of proving theother allegations of the complaint.IV.THE EFFECT OF THEUNFAIR LABORPRACTICESUPONCOMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with the operation of Respondent Hearst described in section I, above,havea close, intimate, and substantial relation to trade, traffic,and commerceamong theseveral States, and tend to lead to labor disputesburdening andobstructing commerce and the free flow of commerce.v. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,itwill be recommended that theyceaseand desist therefromand take certainaffirmative action designed to effectuate the policies of the Act.It has been found that Respondents discriminatorily laid off Bryan McSweeney,Chester Milza, and Daniel McNulty on November 9, 1950, until on or aboutJanuary 5, 1951. I shall therefore recommend thatRespondentsmake each ofthem whole for any loss of pay he may have suffered by reason of such dis-crimination, by payment to eachof a sumof money equal to that which henormally would have earned as wages during the period of his layoff,less hisnet earnings" during said period.The back pay shall be computed in themannerestablished by the Board in F. W.Woolworth Company,90 NLRB 289.Respondents, upon request, shall make available to the Board payroll and otherrecords to facilitate the checking of the amount due.All three of said last-namedemployees having been reinstated on or about January 5, 1951, no orderfor reinstatement is required or made.However, the character and scope of theunfair labor practices committed by Respondentsindicatean intent to defeatself-organization of its employees. It will therefore be recommended thatRespondents cease and desist from in any manner interfering with, restraining,or coercing their employees in the exercise of the rights guaranteed by the Act 1SUpon the basis of the above findings of fact and upon the entire record in thecase,I make the following :CONCLUSIONS OF LAW1.Respondent Hearst is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.10 Of these five, only Maloney and Casanova appearedas witnesses.11Crossett Lumber Company,8 NLRB 440, 497-98.12May Department Stores v. N. L. R. B.,326 U. S. 376. 652DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.3.By discriminating in regard to the tenure of employment of Bryan Mc-Sweeney, Chester Milza, and Daniel McNulty, Respondents have engaged inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By interrogating its employees with respect to membership in the Union,and by the discriminatory conduct afore-mentioned, Respondents interfered with,restrained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act, and thereby have engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.(6)Respondents have not engaged in the unfair labor practices otherwisealleged in the complaint.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in BUILDING SERVICEEMPLOYEESINTERNATIONAL UNION, LocAL 32K, A. F. OF L., or any other labor organiza-tion of our employees, by discharging, laying off, or by discriminating inany other manner in regard to their hire and tenure of employment, or anyterm or condition of employment.WE WILL NOT interrogate our employees concerning membership in theabove union or any other labor organization, or in any othermanner inter-fere with, restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to join or assist BUILDINGSERVICE EMPLOYEES INTERNATIONAL UNION, LocAL 32K, A. F. OF L., or anyother labor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection or to refrain fromany or all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL make whole Bryan McSweeney, Chester Milza, and Daniel Mc-Nulty for any loss of pay suffered as a result of the discrimination.All of our employees are free to become or remain members of the above-namedunion, or any other labor organizationWe will not discriminatein regard tohire or tenure of employment or any term or condition of employment becauseof membership in or activity on behalf of any such labor organization.THE HEARST CORPORATION,Employer.Dated ------------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material. THE HEARST CORPORATION653Appendix BNOTICETO ALLEMPLOYEESPursuant to the recommendations of a trialexaminerof the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT discourage membership in BurLrnNa SERVICE EMPLOYEESINTERNATIONAL UNION, LOCAL' 2K, A. F. OF L., or any other labor organizationof our employees, by discharging, laying off, or by discriminating in anyother manner in regard to their hire and tenure of employment, or any termor condition of employment.WE WILL NOT interrogate our employees concerning membership in theabove union or any other labor organization, or in any other manner inter-fere with, restrain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assist BUILDINGSERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL 32K, A. F. OF L., or anyrepresentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.WE WILL make whole Bryan McSweeney, Chester Milza, and DanielMcNulty for any loss of pay suffered as a result of the discrimination.All of our employees are free to become or remain members of the above-named union, or any other labor organization.We will not discriminate in regardto hireor tenure of employment or any term or condition of employment becauseof membership in or activity on behalf of any such labor organization.HARRY G. HUBERTH, SR., HARRY G. HUBERTH, JR.and MARTIN F. HUBERTH, JR., partners, doingbusiness as HUBEBTHAND HUBERTH,Employer.Dated -------------------- By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days fromthe date hereof,and must notbe altered,defaced,or covered by any other material.Supplementary Intermediate ReportOn August 15, 1951,the undersignedTrial Examinerissued his IntermediateReport finding, in part, that Respondents had discriminatorily discharged BryanMcSweeney, Chester Milza, and Daniel McNulty in violation of Section 8 (a) (3)of the Act, but that the General Counsel had not sustained the burden of provingthe allegationsof the complaint with respect to William Maloney, Albert Cos-grove,Joseph Clark, Robert Castoro, and Luis Casanova.On September 24, 1951,counsel forthe Union filed a motion with the Boardto reopen the hearing and record herein byreason of"newly discovered evidence"which would "conclusively prove that the other five men, [last named above],were equally selected for discriminatory discharge."The Union supported itsmotion with an affidavit executed on September 4, 1951, by Martin J. Baggott, 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho testified for Respondent at the previous hearing, and which affidavit insubstantial part reads as follows :On or about November 9, 1950, I received a telephone call from Mr. Ken-nedy, said manager of Huberth and Huberth,managing agents of the prem-ises.Mr. Kennedy told me that the men had joined Local 32K once again,that he was against the union as much now as ever and that he would breakthe union in the building again.He authorized me to discharge the ring-leaders of the union drive.I submitted the names to him,they were:Chester Milza,William Maloney,Daniel McNulty,Robert Castoro, LuisCasanova, Bryan McSweeney, Albert Cosgrove, and Joseph Clark.He toldme to say that I was discharging them for lack of work, although I alwaysresisted the efforts to cut down the staff.At the hearing at the NationalLabor Relations Board,questions were asked of me whether any "DailyMirror" [Hearst] officers had spoken to me about the efforts of the mento organize the premises.I truthfully answered,"No."No questions, how-ever, were asked of me as to whether Mr. Kennedy or anyone else in Huberthand Huberth had asked me to help break the union drive. In view of thefact that I was an employee of the company in an executive capacity, Idid not feel constrained to nor would I have been permitted to volunteer theabove information.After the parties were given an opportunity to show cause why the recordshould not be reopened, the Board, on March 4, 1952, ordered that the instantproceeding be remanded to the Trial Examining Division and that the recordbe reopened "for the sole purpose of receiving additional testimony in the lightof the statement of Martin J. Baggott in his affidavit dated September 4, 1951and to prepare and issue an appropriate Supplementary Intermediate Report."Pursuant to the order last afore-mentioned, the undersigned was again dulydesignated as the Trial Examiner to conduct the reopened hearing.On March7, 1952, an order was filed and served setting the date for said reopened hearingon March 24, 1952.Due to the illness of Baggott, the hearing was twice post-poned on motion of the Union and was not convened until September 3, 1952.At that time, the General Counsel, Respondent, and the Union appeared and wererepresented by counsel.Full opportunity to be heard, examine and cross-examine witnesses, and introduce evidence pertaining to the matter under con-sideration was afforded all parties.The General Counsel, however, not onlydeclined to assume the "initiative" at the reopened hearing, but refrained fromexamining or cross-examining Baggott and Kennedy, the only witnesses whotestified, and took no active part in the proceeding.The burden of establish-ing the truthfulness of the matters set out in Baggott's affidavit was left to, andassumed by, the Union.Respondents' motion to dismiss the instant proceedingas not authorized by law was denied.All parties waived oral argument.Sincethe close of the hearing, briefs have been received from Respondent and theUnion which have been duly considered.It was to be expected from the contents of the Union's motion to reopen theproceedings and Baggott's affidavit, together with the tenor thereof and theimplications inherent therein, that the reopened hearing would present te^ti-mony by Baggott of such a nature and character as to cast doubt upon, orrequire amendment of, the findings made in the Intermediate Report. Thehearing produced no such results.Baggott was a most unsatisfactory witness.With due regard for the sensibilities of the situation in which Baggott wasplaced, I found him to be unduly evasive and his testimony to be, in many respects,contradictory not only of the statements contained in his affidavit, but contra-dictory to his testimony at the orig'.nal hearing and not mentioned in his AMERICANSTEEL FOUNDRIES655affidavit.Admittedly, therewere portions of histestimony which,standingalone on the cold record,appear to lend credence to some of the allegationscontained in his affidavit.However, consideration of all his testimony and itscontradictions,coupledwith regard for his demeanor on the witness stand, havebroughtme to theconclusion that the material allegations in Baggott's affi-davit are not supported by credible testimony, and I so find.Accordingly,I find no occasion to change or amend the findingsof fact, con-clusions oflaw, and recommendations contained in my IntermediateReport ofAugust 15, 1951.AMERICAN STEEL FOUNDRIES, ALLIANCE WORKSandINTERNATIONALASSOCIATION OF MACHINISTS, AFL, PETITIONER.Case No. 8-RC-1619.November 08,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Flemming, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the following reasons:The Petitioner requests a unit of machinists, apprentices, andhelpers at the Employer's Alliance Works. It contends that theseemployees constitute a craft group to which the Board has customar-ily granted separate representation, notwithstanding a history of col-lective bargaining on a broader basis. In addition to challenging theappropriateness of the requested unit as a true craft group, the Em-ployer and Intervenor urge that the history of collective bargainingon a multiplant basis precludes the establishment of the proposed unit.The Alliance Works is one of 8 plants operated by the Employer.It is a steel foundry engaged in the production of steel castings usedin various railroad and other equipment.The Employer employsthere some 600 production and maintenance employees, of whom 100are maintenance employees making up the building and equipment1United Steelworkers of America,CIO, was permitted to intervene upon the basis ofits contractual interests.101 NLRB No. 131.